Citation Nr: 0934917	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The Veteran had active service from September 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has service-connected disability of such a nature 
and severity that he is currently prevented from engaging in 
all forms of substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSION OF LAW

The Veteran is unemployable by reason of service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, since 
the Board has determined that entitlement to the benefits 
sought is warranted, any failure to notify and/or develop the 
issue on appeal cannot be considered prejudicial to the 
Veteran.

The Veteran is seeking a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  The Veteran asserted in his original 
February 2006 VA Form 21-8940 that he first became too 
disabled to work in July 1991, at which time he was employed 
as a foreman for a construction company.  The evidence of 
record otherwise reflects some experience in sales and lawn 
maintenance, as recently as the year 2000.    

The Veteran has a sixth grade education and no additional 
training.  He is currently service connected for 
posttraumatic stress disorder (PTSD), which has been assigned 
a 70 percent rating, effective since January 25, 2005.    

The question for consideration is whether the numerous 
manifestations of the Veteran's service-connected disability 
now preclude his employment.  According to the Veteran's VA 
Form 8940, he has not been gainfully employed since July 
1991.

A VA treatment record from December 2005 reflects that the 
Veteran was counseled regarding his depressive symptoms.  

A January 2006 statement from a representative of a furniture 
company indicates that this person was unable to hire the 
Veteran as a result of his military disability.  

VA PTSD examination in January 2006 revealed that the 
Veteran's claims file was not available for review.  It was 
noted that following an initial examination, the Veteran 
applied for a position with a local furniture company.  The 
position available was that of a part-time furniture 
salesman.  The examiner noted that the proprietor of the 
store took a look at the Veteran and immediately determined 
that the Veteran was not capable of employment.  The examiner 
further noted that the Veteran appeared to have experienced 
some increase in the level of his depression over the 
previous year.  The ongoing war in Iraq and Afghanistan also 
reportedly exacerbated his symptoms.  Because of increased 
tension and frustration, a VA physician had reportedly given 
the Veteran "stress pills," which the examiner believed was 
probably Xanax.  The Veteran was not currently taking any 
antidepressants.  

The Veteran reported that his daily activities had 
progressively become more reduced.  The only activity the 
Veteran and his wife were involved in was church on Wednesday 
nights and Sunday.  He also walks each day if he can.  The 
examiner noted that his problems of anxiety and worry did at 
times manifest themselves in this conversation.  The Veteran 
also enjoyed visiting his kids when possible.  The Veteran 
also reported low moods of depression, especially when 
hearing about the passing of 1200 Veterans of World War II 
each day.  

Mental status examination revealed that the Veteran's anxiety 
presented itself frequently as a slightly self-effacing and 
worried statement expressing some apology for asking the VA 
for any further increase in service connection on the heels 
of having just received 70 percent service connection for his 
PTSD.  As in the previous year, the Veteran continued to 
present frequent and intense nightmares at the rate of two 
times per week.  The nightmares this year were more frequent 
and intense as a result of the constant news about Iraq.  
There was even one occasion when the Veteran suddenly had his 
hand around his wife's throat.  The Veteran continued to have 
a high startle reaction and the same triggered flashbacks.  
He also had a strong state of hypervigilance and occasionally 
experienced a few panic attacks.  There was an increase in 
the level of depression, with moods of depression varying to 
some extent with the current state of world affairs at the 
time.  He did not reach any level of suicidal thinking or 
suicidal risk, but there was some depression.  

The Axis I diagnosis was PTSD, moderately severe and chronic, 
dysthymic disorder, moderate, and generalized anxiety 
disorder with associated bouts of panic disorder.  The 
Veteran was assigned a current global assessment of 
functioning (GAF) scale score of 46.  The highest GAF in the 
previous year was estimated at 47.  The examiner commented 
that the Veteran presented a cluster of symptoms and signs 
highly characteristic and associated with PTSD.  He had 
struggled with the symptoms for many years but previously 
never understood the true nature of his symptoms.  He 
continued to present a high level of anxiety.  The Veteran's 
level of disorder was not found to have been so totally 
severe or incapacitating that he had not been able to make a 
living, however, the examiner stated that it was very obvious 
that the many signs and symptoms of PTSD were preeminent in 
the Veteran.  The fact that the Veteran was turned down for 
his interest in working in a local furniture store was found 
to be testimony to this fact.  On the other hand, the 
examiner stated that the fact that the Veteran would even 
asked for a position at age 79 was itself testimony to the 
same strength, fortitude and character that allowed him to 
survive through World War II.  


II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting one extremity will be 
considered one disability.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency, such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id. 

For purposes of 38 C.F.R. § 4.16(a), the Veteran has a single 
service-connected disability that is rating as 70 percent 
disabling.  Therefore, the Veteran is eligible for 
consideration for a total rating for individual 
unemployability under 38 C.F.R. § 4.16(a), and the remaining 
issue is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.

In reviewing the record, the Veteran asserted in his original 
February 2006 VA Form 8940 that he became too disabled to 
work in July 1991, although he subsequently worked part-time 
work in the field of lawn maintenance in the year 2000.  
Recent examination and treatment records do not reflect any 
recent employment.

In addition, as was noted above, the January 2006 VA PTSD 
examiner specifically considered the Veteran's efforts at 
obtaining part-time work in furniture sales in January 2006 
and concluded that the Veteran's rejection of employment was 
to be expected, given the "preeminent" state of the 
Veteran's PTSD.  The Board finds the fact that the examiner 
believed that the Veteran's PTSD precluded the Veteran's 
ability to obtain gainful employment is further evidenced by 
the examiner's assignment of a GAF of 46.  GAF scores ranging 
between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).  There is also no competent 
medical opinion of record that disputes the opinion of the 
January 2006 VA PTSD examiner.  

Thus, the Board finds that the January 2006 VA PTSD examiner 
has found that the Veteran is currently precluded from 
working in sales or any other field as a result of his PTSD.  
In addition, the Veteran was assigned a GAF of 46, and the 
record otherwise demonstrates that the Veteran's PTSD has 
been manifested by increased depression and tension requiring 
the Veteran to use "stress pills," further demonstrating 
the unlikely ability of the Veteran to effectively deal with 
the stress associated with the occupations consistent with 
his background and experience.  Therefore, based on the above 
analysis, the Board will give the veteran the benefit of the 
doubt, and find that the medical opinion of the January 2006 
VA PTSD examiner and the record as a whole support the 
conclusion that TDIU is warranted in this matter.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


